Citation Nr: 0911050	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-04 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for a prostate 
disorder, to include as a result of in-service exposure to 
herbicides.  

4.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hypertension.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1970 to 
May 1974.  In addition, he had 15 years and 81/2 months of 
prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Manila, the Republic of the Philippines denied service 
connection for bilateral hearing loss, hemorrhoids, and a 
prostate disorder and also determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for hypertension had not been received.  


FINDINGS OF FACT

1.  In July 2006, the RO denied service connection for 
bilateral hearing loss, hemorrhoids, and a prostate disorder 
and also determined that new and material evidence sufficient 
to reopen a previously denied claim for service connection 
for hypertension had not been received.  

2.  Following receipt of notification of the July 2006 
decision, the Veteran perfected a timely appeal of the denial 
of his claims for service connection for bilateral hearing 
loss, hemorrhoids, and a prostate disorder and the denial of 
his application to reopen the previously-denied claim for 
service connection for hypertension.  

3.  On March 9, 2009, while the Veteran's claims were 
pending, the Board received a copy of a death certificate 
which indicated that the Veteran had died in January 2009.  


CONCLUSION OF LAW

As a result of the Veteran's death, the Board has no 
jurisdiction to adjudicate the merits of his claims for 
service connection for bilateral hearing loss, hemorrhoids, 
and a prostate disorder or the merits of his application to 
reopen the previously denied claim for service connection for 
hypertension.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a July 2006 rating action, the RO denied service 
connection for bilateral hearing loss, hemorrhoids, and a 
prostate disorder and also determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for hypertension had not been received.  
Following receipt of notification of the July 2006 decision, 
the Veteran perfected a timely appeal of the denial of these 
issues.  While the Veteran's claims were pending, and 
specifically on March 9, 2009, the Board received a copy of a 
death certificate which indicated that the Veteran had died 
in January 2009.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-1244 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-334 (1997); 
& Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In the 
present case, therefore, the Veteran's appeal on the merits 
has become moot by virtue of his death and must be dismissed 
due to lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002) & 38 C.F.R. § 20.1302 (2008).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The claim for service connection for bilateral hearing loss 
is dismissed.  

The claim for service connection for hemorrhoids is 
dismissed.  

The claim for service connection for a prostate disorder, to 
include as a result of in-service exposure to herbicides, is 
dismissed.  

The application to reopen the previously denied claim for 
service connection for hypertension is dismissed.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


